Exhibit 10.2
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
     THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered
into as of December 1, 2008, by and between REPUBLIC SERVICES, INC., a Delaware
corporation (the “Company”), and DAVID A. BARCLAY (the “Employee”).
     Capitalized terms not defined herein shall have the meaning ascribed
thereto in the Employment Agreement (as defined below).
     WHEREAS, the Company and the Employee are parties to that certain Amended
and Restated Employment Agreement dated February 27, 2007 (the “Employment
Agreement”); and
     WHEREAS, the parties mutually desire to amend certain terms and conditions
of the Employment Agreement.
     NOW, THEREFORE, in consideration of the mutual recitals and covenants
contained herein and other good and valuable consideration, the sufficiency of
which is hereby acknowledged, the parties agree as follows:

1.   Section 2(k) of the Employment Agreement is hereby amended by adding the
following after the last sentence of such Section:       “Notwithstanding
anything herein to the contrary or otherwise, except to the extent any expense
or reimbursement provided pursuant to this Agreement does not constitute a
“deferral of compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended from time to time, and its implementing
regulations and guidance (“Code Section 409A”) (a) the amount of expenses
eligible for reimbursement provided to Employee during any calendar year will
not affect the amount of expenses eligible for reimbursement or in-kind benefits
provided to Employee in any other calendar year, (b) the reimbursements for
expenses for which Employee is entitled to be reimbursed shall be made on or
before the last day of the calendar year following the calendar year in which
the applicable expense is incurred, (c) the right to payment or reimbursement or
in-kind benefits hereunder may not be liquidated or exchanged for any other
benefit and d) the reimbursements shall be made pursuant to objectively
determinable and nondiscretionary Company’s policies and procedures regarding
such reimbursement of expenses.”   2.   Section 3(c) of the Employment Agreement
is hereby amended by deleting the definition of “Good Reason” in its entirety
and replacing it with the following:       ““Good Reason” shall mean the
occurrence of one of the following conditions without the consent of the
Employee: (i) the Company has materially reduced the duties and responsibilities
of Employee to a level not appropriate for an officer of a publicly-traded
company holding the position provided for in Section 1(a), (ii) the Company has
breached any material provision of this Agreement, (iii) Company has reduced
Employee’s annual Adjusted Salary by more than 10% from the prior Fiscal Year
(nothing in this clause implies that the Company may reduce Employee’s Adjusted
Salary

 



--------------------------------------------------------------------------------



 



    below the levels provided for in Section 2(a)), or (iv) Employee’s office is
relocated by the Company to a location which is not located within the Florida
counties of Miami-Dade, Broward or Palm Beach. Notwithstanding the foregoing,
Employee shall not be deemed to have terminated this Agreement for Good Reason
unless: (i) the Employee terminates this Agreement no later than 2 years
following the initial existence of one or more of the above referenced
conditions; and (ii) Employee provides to the Company a written notice of the
existence of the above-referenced condition(s) within 90 days following the
initial existence of such condition(s) and the Company fails to remedy such
condition(s) within 30 days following the receipt of such notice.”   3.  
Section 3(c) of the Employment Agreement is hereby further amended to provide
that Employee shall be paid the balance of all amounts credited or eligible to
be credited to Employee’s deferred compensation account in accordance with the
terms of the applicable arrangement.   4.   Section 3(d) of the Employment
Agreement is hereby amended to provide that Disability shall not be deemed to
occur unless it constitutes a “disability”, as such term is defined in Code
Section 409A.   5.   Section 4(a) of the Employment Agreement is hereby amended
to clarify that the balance of all amounts credited or eligible to be credited
to Employee’s deferred compensation account, which shall be paid in accordance
with the terms of the applicable arrangement .   6.   Section 4(b) of the
Employment Agreement is hereby amended to provide that a Change of Control of
the Company shall not be deemed to occur unless the event(s) that causes such
Change of Control also constitutes a “change in control event”, as such term is
defined in Code Section 409A.   7.   Section 23 of the Employment Agreement is
hereby amended by deleting it in its entirety and replacing it by the following:
      “23. Code Section 409A.

          (a) General. It is the intention of both the Company and Employee that
the benefits and rights to which Employee could be entitled pursuant to this
Agreement comply with Code Section 409A, to the extent that the requirements of
Code Section 409A are applicable thereto, and the provisions of this Agreement
shall be construed in a manner consistent with that intention. If Employee or
the Company believes, at any time, that any such benefit or right that is
subject to Code Section 409A does not so comply, it shall promptly advise the
other and shall negotiate reasonably and in good faith to amend the terms of
such benefits and rights such that they comply with Section 409A (with the most
limited possible economic effect on Employee and on the Company).
          (b) Distributions on Account of Separation from Service. If and to the
extent required to comply with Code Section 409A, payment or benefit required to
be paid under this Agreement on account of termination of Employee’s employment
shall be made upon Employee incurring a “separation from service” within the
meaning of Code Section 409A.

2



--------------------------------------------------------------------------------



 



          (c) Six Month Delay for Specified Employees. If Employee is a
“specified employee,” as that term is defined for purposes of Code Section 409A,
then no payment or benefit that is payable on account of Employee’s “separation
from service”, as that term is defined for purposes of Code Section 409A, shall
be made before the date that is six months after Employee’s “separation from
service” (or, if earlier, the date of Employee’s death) if and to the extent
that such payment or benefit constitutes deferred compensation (or may be
nonqualified deferred compensation) under Code Section 409A and such deferral is
required to comply with the requirements of Code Section 409A. Any payment or
benefit delayed by reason of the prior sentence shall be paid out or provided in
a single lump sum at the end of such required delay period in order to catch up
to the original payment schedule.
          (d) No Acceleration of Payments. Neither the Company nor Employee,
individually or in combination, may accelerate any payment or benefit that is
subject to Code Section 409A, except in compliance with Code Section 409A and
the provisions of this Agreement, and no amount that is subject to Code
Section 409A shall be paid prior to the earliest date on which it may be paid
without violating Code Section 409A.
          (e) Treatment of Each Installment as a Separate Payment. For purposes
of applying the provisions of Code Section 409A to this Agreement, each
separately identified amount to which Employee is entitled under this Agreement
shall be treated as a separate payment. In addition, to the extent permissible
under Code Section 409A, any series of installment payments under this Agreement
shall be treated as a right to a series of separate payments.
          (f) Tax Gross-Ups. Notwithstanding anything in this Agreement to the
contrary, any payment, to the extent such payment constitute deferral of
compensation under Code Section 409A, to reimburse the Employee in an amount
equal to all or a designated portion of the Federal, state, local, or foreign
taxes imposed upon Employee as a result of compensation paid or made available
to the service provider by the Company, including the amount of additional taxes
imposed upon Employee due to the Company’s payment of the initial taxes on such
compensation, shall be made no later than the end of Employee’s taxable year
next following Employee’s taxable year in which Employee remits the related
taxes.”

8.   The Employment Agreement is hereby amended to provide that unless otherwise
specified in the appropriate Section, the payments described in Sections 3(a)
and 3(c) shall be made within thirty (30) days following the termination of
Employee’s employment.   9.   Except as otherwise specifically amended herein,
the terms and provisions of the Employment Agreement remain in full force and
effect. This Amendment may be executed in counterparts.

[SIGNATURES ON THE FOLLOWING PAGE]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by
the Employee and by a duly authorized officer of the Company as of the date
first above written.

            EMPLOYEE:
      /s/ David A. Barclay       David A. Barclay              REPUBLIC
SERVICES, INC.
      By:   /s/ Harris W. Hudson         Its: Vice Chairmana             

4